Per Curiam.
On certiorari the employer and insurer seek review of a decision of the Workers’ Compensation Board awarding benefits to the employee for permanent and total disability. While there was a dispute in the opinions of the expert medical witnesses as to the causal relationship between occupational exposure to toxic fumes and the employee’s disabling histiocytic lymphoma and pulmonary fibrosis, the compensation board as factfinder resolved this disagreement in the employee’s favor. The board’s findings are supported by substantial evidence in view of the entire record as submitted.
Attorneys fees in the amount of $350 are allowed respondent on this appeal.
Affirmed.